Citation Nr: 1325052	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  07-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for status-post amputation of the distal phalanx of the left fifth finger.

2.  Entitlement to an initial compensable rating for pterygium of the right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to December 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  When this case was before the Board in April 2011, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


FINDINGS OF FACT

1.  The amputation of the left fifth finger is at the distal interphalangeal joint; the disability is manifested by pain.  

2.  The pterygium of the Veteran's right eye does not result in disfigurement, visual impairment, or any other significant functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating, but not higher, for status-post amputation of the left fifth finger have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5156 (2012).

2.  The criteria for a compensable initial rating for pterygium of the right eye have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6034 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in December 2005 and February 2007.  Although complete notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record reflects that service treatment records were provided by the Veteran.  In addition, all VA and private post-service medical evidence identified by the Veteran were obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations, most recently in May 2011.  The Veteran has not asserted, and the evidence of record does not show, that either condition has increased significantly in severity since the examinations.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

General Legal Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2012).  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, except as otherwise noted, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for either disability.  

Status-Post Amputation 

Amputation of the little finger is rated under Diagnostic Code (DC) 5156.  DC 5156 provides a 10 percent rating for amputation at the proximal interphalangeal joint or proximal thereto without metacarpal resection or a 20 percent rating for amputation with metacarpal resection (more than one-half the bone lost.).  VA regulation specifies that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  

Limitation of motion or ankylosis of the little finger is assigned a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  

April 1997 service records indicate that the Veteran incurred a traumatic, and then surgical, amputation of the distal phalangeal bone of the left fifth finger.  

A March 2007 VA examination record notes that the distal phalanx of the Veteran's left fifth finger had been crushed and then surgically removed.  The Veteran denied any subsequent problems, though he reported experiencing tenderness of the distal tip when he applies force to the stump.  Grip strength was normal, though slightly less intense on comparison with the right.  Range of motion was complete:  there were full extension and flexion.  The stump was clean, stable, and nontender to moderate touch.  Activities of daily living and occupational functioning were not impaired.  The Veteran was assessed with prior traumatic amputation of the distal phalanx of the left fifth finger, functional and stable.  The examiner added that there was no pain on range of motion or flare-ups.  X-ray images showed absent distal phalanx and distal portion of the middle phalanx of the left fifth finger.  

A May 2011 VA examination record reflects that the Veteran complained of stiffness of the joint proximal to the amputation and phantom limb pain/sensation.  The record notes that the symptoms were aggravated by cold weather and heavy lifting.  The examiner indicated that the amputation was located at the distal left fifth finger, beyond the proximal interphalangeal joint.  There was redness at the amputation site.  There was no resection of a metacarpal bone.  There was no limitation of motion.  The Veteran reported that he had lost less than one week of work in the previous year due to pain in his left fifth finger.  The examiner stated that the disability had significant effects on occupational functioning.  Specifically, the examiner stated that pain caused problems with lifting and carrying.

A compensable rating is not warranted under DC 5156.  Although the record indicates that the Veteran has an amputation of the left fifth finger, the records, both service and contemporaneous, document that the amputation was at the distal interphalangeal joint  (DIP) and not the proximal interphalangeal (PIP) joint or proximal thereto.  The Veteran's representative argues that the X-ray images obtained in conjunction with the 2007 VA examination suggested that the amputation was proximal to the PIP joint.  The Board acknowledges that the X-ray images were interpreted as showing absent distal portion of the middle phalanx of the left fifth digit.  The X-ray images do not suggest that the absent portion was proximal to the PIP joint rather than the DIP joint, however.  Moreover, all of the other evidence indicates that the amputation is at the DIP joint.  

Moreover, neither limitation of motion nor ankylosis of the little finger is considered noncompensably disabling under the applicable criteria.  

However, the Board has determined that the evidence satisfactorily establishes that the disability is manifested by pain.  In fact, the May 2011 VA examiner stated that the pain had significant effects on occupational functioning.  Therefore, the Board concludes that a 10 percent rating is warranted by analogy under Diagnostic Code 7804, which authorizes a compensable rating for a painful scar.  Although the 2007 examiner did not report that the disability was productive of pain, the Veteran has contended that the disability is manifested by pain or tenderness and the 2011 VA examiner found that the disability was productive of pain.  Therefore, the Board concludes that a 10 percent rating is warranted throughout the initial rating period.  The Board notes that the rating criteria for evaluating scars were revised during the pendency of the claim but the new criteria are not applicable to this claim because the claim was filed prior to October 23, 2008, and the Veteran has not requested that his claim be considered under the revised criteria.  In any event a single, painful scar warrants a 10 percent rating under the former and revised criteria.  

The Board has considered whether there is any other schedular basis for granting this claim, but has found none.  In addition, consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   




Pterygium 

Pterygium is rated under DC 6034.  Effective December 10, 2008, VA revised the schedular rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The revised criteria apply to claims filed on or after December 10, 2008.  They do not apply to the Veteran's claim, which was filed in November 2005.

The "old" DC 6034 instructs that pterygium is rated for loss of vision, if any.  Impairment of visual acuity is determined based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes.  With regard to impairment of field vision, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.84a, Ratings for Impairment of Field Vision (2008).

A February 2006 VA examination record reflects that the Veteran reported that his pterygium "looks a little bit funny" and that his eyes seem dry and "somewhat light-sensitive."  Examination revealed best corrected visual acuity at distance of 20/20 in each eye.  Confrontation, visual fields, extraocular movements, and papillary exam were normal.  Slight-lamp exam was normal except for a pterygium on the nasal aspect of the right eye that was 3 millimeter tall at the limbus and 1.6 millimeter encroaching on the cornea.  It was not visually significant and did not reach the papillary center or even the papillary border.  The conjunctiva was mildly inflamed over the pterygium head.  The Veteran was diagnosed with a small pterygium in the right eye that was minimally bothersome and well-controlled by artificial tears.  The examiner indicated that it was possible that it would grow in the future and become more bothersome.  

A March 2007 VA examination record notes that the Veteran reported that the pterygium in his right eye bothered him.  He explained that the eye was chronically irritated and a "little bit blurry" and explained that he felt "like he was straining."  He also reported use of artificial tears every "now and then."  Examination revealed best corrected distant visual acuity of 20/20.  Visual fields were normal.  Slit lamp examination revealed a nasal pterygium in the right eye that measured 3 millimeters in core length that is limbus and 1.7 millimeter encroaching onto the cornea.  The pterygium did not cover the visual axis.  The pterygium was "very mildly inflamed."  The Veteran was assessed with a pterygium that was causing mild, chronic ocular irritation.  The examiner found the irritation could be improved with the use of topical medications.  The examiner found the Veteran's vision was not impaired at the time of examination.  

A May 2011 VA examination record notes that the pterygium did not result in impairment of occupational functioning.  Examination revealed corrected distant visual acuity of 20/20.  Visual fields were normal.  Slit lamp exam revealed a mild nasal pterygium measuring 3 millimeters tall as it crosses the limbus and 1.5 millimeter encroaching the corena from the limbus.  Retina exam was normal.  The Veteran was diagnosed with a mild pterygium in the right eye which did not impair vision.  The examiner found it did give the Veteran occasional and episodic ocular irritation that could be relieved with over-the-counter artificial tears.  

A compensable rating is not warranted at any time during the period of the claim based on visual impairment.  The medical evidence consistently shows that the Veteran's visual acuity and visual fields are normal.  The Board acknowledges that the Veteran has reported blurriness and straining in the eyes.  Although the Veteran is competent to report his symptoms, the Board finds the objective findings are more probative than the Veteran's subjective accounts.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  There is no evidence that the pterygium involves the retina, conjunctiva, lacrimal gland, or other ocular structure, and although the pterygium is visible and in an exposed area, it is not manifested by even one characteristic of disfigurement:  it is less than 0.6 centimeters wide and 13 centimeters long and involves less than 39 square centimeters.  38 C.F.R. § 4.118, DC 7800.  

Extra-schedular Consideration

The Board has also considered whether the Veteran's claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of each disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the amputation is manifested by the pain contemplated by the 10 percent rating granted herein.  The pterygium is manifested by mild irritation but no functional impairment.  The rating criteria provide compensable ratings for more severe manifestations and impairment but the disability picture contemplated by those ratings are not met for either disability.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.


ORDER

A 10 percent initial rating, but not higher, is granted for status-post amputation of the left fifth finger throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.

A compensable initial rating for pterygium of the right eye is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


